Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – April 27, 2015 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2, 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) (“Precision” or the “Corporation”) has declared a dividend on its common shares of $0.07 per share, payable on May 29, 2015, to shareholders of record on May 15, 2015.For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as “eligible dividends”, unless otherwise indicated by Precision. Net earnings this quarter were $24 million, or $0.08 per diluted share, compared to net earnings of $102 million, or $0.35 per diluted share, in the first quarter of 2014. Revenue this quarter was $512 million or 24% lower than the first quarter of 2014, mainly due to lower drilling activity in the U.S. and Canada. Revenue from our Contract Drilling Services and Completion and Production Services segments decreased over the comparative prior year period by 22% and 36%, respectively. Earnings before income taxes, finance charges, foreign exchange, and depreciation and amortization (adjusted EBITDA) this quarter were $163 million or 31% less than the first quarter of 2014. Our activity for the quarter, as measured by drilling rig utilization days, decreased 45% in Canada and 15% in the U.S. and increased 15% internationally, compared to the first quarter of 2014.Our adjusted EBITDA as a percent of revenue was 32% this quarter, compared to 35% in the first quarter of 2014.The decrease in adjusted EBITDA as a percent of revenue was mainly due to decreased activity in our Contract Drilling Services segment, decreased activity and lower pricing in our Completion and Production Services segment and costs associated with restructuring, which were $7 million this quarter. Our current expected capital plan for 2015 is $506 million, an increase of $39 million compared to the $467 million capital plan announced in February 2015.The increase relates to changes in the forecasted foreign exchange rate on U.S. dollar denominated capital.Of the 17 new-build contracted drilling rigs scheduled for delivery in 2015 (13 in the U.S., three in Canada and one internationally) ten were delivered in the first quarter.After delivery of the remaining seven contracted new-build rigs in 2015, Precision’s drilling rig fleet will consist of 330 drilling rigs, including 234 Tier 1 rigs, 74 Tier 2 rigs and 22 PSST rigs.For the Tier 1 rigs, 122 will be in Canada, 106 in the U.S. and six internationally. Kevin Neveu, Precision’s President and Chief Executive Officer, stated:“During the first quarter, demand for North American land drilling services failed to meet even the most pessimistic forecasts as our customers continue to seek ways to reduce spending and budgets in this low commodity price environment. Nowhere is this more apparent than in Canada where the industry spring break-up activity is 53% below 2014 levels, and in the U.S., most oil-weighted regions are more than 50% below November 2014 peak activity levels.” “Precision’s first quarter results have been significantly impacted by the abrupt collapse in customer demand with total revenue down 24% from the first quarter of 2014.We have been able to mitigate the full impact of the industry slowdown through effective execution of Precision’s variable cost business model, preemptive fixed cost management and customer contract coverage on our Tier 1 asset base. Despite the lower activity environment and revenue base, we achieved EBITDA margins of 32% in the quarter, compared to 35% in the first quarter of 2014.” 1 “As of the end of the first quarter, we held a cash position of $449 million, and post-quarter-end received $69 million from the Ontario tax authorities in settlement of our income tax recoverable plus interest.We continue to support our strong liquidity position through excellent working capital management and have adjusted credit terms to ensure maximum access to our revolver.Our financial flexibility, tight spending controls and free cash flow focus enable us to continue to deliver our High Performance, High Value strategy through an extended downturn.” “Through the first quarter and continuing today, competitive pricing tension remains a dominate feature in virtually every customer conversation. Despite the challenging environment, and while at times our utilization may suffer, Precision has held firm on our strategy to defend field margins. Notably and despite these headwinds, our take or pay term contracts continue to demonstrate integrity with our customers honouring commitments.” “Over the last few months we have made many difficult decisions that have affected all within the Precision family.We have consolidated three operating facilities across our North American operations and since our peak in November 2014 we have reduced our salaried employee headcount by approximately 14% and field headcount by approximately 2,500. Should activity levels improve, Precision will respond as it has in the past and I am certain we will work to bring back many of our dedicated employees.We understand our people will distinguish us in the end and will continue to deliver the High Performance, High Value services our customers expect from Precision”, concluded Mr. Neveu. SELECT FINANCIAL AND OPERATING INFORMATION Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. Financial Highlights Three months ended March 31, (Stated in thousands of Canadian dollars, except per share amounts) % Change Revenue $ $ ) Adjusted EBITDA ) Net earnings ) Cash provided by operations Funds provided by operations ) Capital spending: Expansion Upgrade ) Maintenance and infrastructure ) Proceeds on sale ) ) ) Net capital spending Earnings per share: Basic ) Diluted ) Dividends paid per share 2 Operating Highlights Three months ended March 31, % Change Contract drilling rig fleet ) Drilling rig utilization days: Canada ) U.S. ) International Service rig fleet ) Service rig operating hours ) Financial Position (Stated in thousands of Canadian dollars, except ratios) March31, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Our portfolio of term customer contracts, a scalable operating cost structure and economies achieved through vertical integration of the supply chain all help us manage our business through the industry cycles. Precision’s strategic priorities for 2015 are as follows: 1. Work with our customers to lower well costs – Deliver High Performance, High Value services to customers to create maximum efficiency and lower risks for drilling programs.Utilize our unique platform of Tier 1 assets, geographically diverse operations and highly efficient service offering to deliver cost-reducing solutions.Grow our cost-reducing integrated directional drilling service with the Schlumberger alliance. 2. Maximize cost efficiency throughout the organization – Continue to leverage Precision’s scale to reduce costs and deliver High Performance.Maximize the benefits of the variable nature of operating and capital expenses.Maintain an efficient corporate cost structure by optimizing systems for assets, people and business management.Maintain our uncompromising focus on worker safety, premium service quality and employee development. 3. Reinforce our competitive advantage – Gain market share as Tier 1 assets remain most in demand rigs.High-grade our active rig fleet by delivering new-build rigs and maximizing customer opportunities to utilize High Performance assets.Deliver consistent, reliable, High Performance service.Retain and continue to develop the industry’s best people. 4. Manage liquidity and focus activities on cash flow generation.Monitor working capital, debt and liquidity ratios.Maintain a scalable cost structure that is responsive to changing competition and market demand.Adjust capital plans according to utilization and customer demand. 3 For the first quarter of 2015, there has been a dramatic drop in the average prices of oil and natural gas compared with the averages from 2014. Three months ended March 31, Year endedDecember 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) (US$) 93.06 Natural gas Canada AECO (per MMBtu) (CDN$) United States Henry Hub (per MMBtu) (US$) Summary for the three months ended March 31, 2015: ●We realized operating earnings (see “Additional GAAP Measures”) this quarter of $47 million a decrease of $85 million from the first quarter 2014 operating earnings of $132 million.Operating earnings were negatively impacted by the decrease in drilling activity in our Canadian and U.S. operations and lower activity and pricing in our Completion and Production Services segment, partially offset by improved performance in our international drilling division. ●General and administrative expenses this quarter were $46 million, $6 million higher than the first quarter of 2014.The increase was due to restructuring costs and the effect of the weakening Canadian dollar on our U.S. dollar denominated expenses. ●During the quarter we incurred restructuring costs totaling $7 million.These costs were primarily the result of consolidating three North American operating facilities and reducing our salaried workforce by 14% since December 31, 2014.Our total workforce as of April 24, 2015 is down approximately 2,200 from 7,834 on December 31, 2014 and a portion of this decline is caused by seasonally low activity in Canada during spring break- up. ●Net finance charges were $20 million, a decrease of $5 million compared with the first quarter of 2014.During the quarter we recognized $14 million in interest revenue related to an income tax dispute settlement partially offset by interest expense from the issuance of US$400 million of 5.25% Senior Notes on June 3, 2014 and the effect of the weakening Canadian dollar on our U.S. dollar denominated interest. ●Average revenue per utilization day for contract drilling rigs increased slightly in the first quarter of 2015 to $23,515 from the prior year first quarter of $22,773 in Canada and in the U.S. to US$25,180 from US$24,146.The increase in revenue rates for Canada is primarily due to a higher percentage of Tier 1 rigs operating offset by competitive pricing in some rig segments compared to the prior year quarter.The increase in revenue rates for the U.S. is primarily due to a higher percentage of revenue from Tier 1 rigs compared to the prior year quarter and idle-but-contracted payments, partially offset by decreased turnkey revenue in the current quarter.Turnkey revenue for the first quarter of 2015 was US$10 million compared with US$17 million in the 2014 comparative period.Within the Completion and Production Services segment, the average hourly rate for service rigs was $837 in the first quarter of 2015 compared to $882 in the first quarter of 2014.The decrease in the average hourly rate is the result of pricing pressure across all service rig classes and the absence of our U.S. coil tubing assets, disposed in the fourth quarter of 2014. ●Average operating costs per utilization day for drilling rigs increased in the first quarter of 2015 to $11,497 from the prior year first quarter of $10,230 in Canada while in the U.S. costs decreased to US$13,940 in 2015 from US$14,495 in 2014.The cost increase in Canada was primarily due to an increase in crew labour rates and less activity to cover the portion of our operating costs that are fixed in nature, while the decrease in the U.S. was due to lower turnkey activity. 4 ●We realized revenue from international contract drilling of $61 million in the first quarter of 2015, an $19 million increase over the prior year period due to expansion in the Middle East with three new build rigs deployed in 2014 and one rig deployed to Georgia in the middle of the quarter.Average revenue per utilization day in our international contract drilling business was US$42,969 an increase of 10% over the comparable prior year quarter.The increase was the result of new rigs added during 2014 and the first quarter of 2015. ●Directional drilling services realized revenue of $15 million in the first quarter of 2015 compared with $34 million in the prior year period.The decrease from the prior year period was due to lower industry drilling activity in Canada and the U.S. ●Funds provided by operations in the first quarter of 2015 were $155 million, a decrease of $76 million from the prior year comparative quarter of $231 million.The decrease was primarily the result of lower activity levels. ●Capital expenditures for the purchase of property, plant and equipment were $226 million in the first quarter, an increase of $120 million over the same period in 2014.Capital spending for the first quarter of 2015 included $197 million for expansion capital, $20 million for upgrade capital and $9 million for the maintenance of existing assets and infrastructure spending. ●On April 7, 2015 we received payment from the Ontario Minister of Revenue of $69 million representing $55 million owed to us on a reassessment of income tax, recorded as income tax recoverable on the consolidated statement of financial position plus interest of $14 million. ●During the quarter we increased access to our revolving term credit facility by receiving temporary covenant relief from our senior lending group.The covenant changes, effective until December 31, 2016, included increasing total debt to Adjusted EBITDA, as defined in the debt agreement, to 6:1 from 4:1 and reducing Adjusted EBITDA to interest expense from 2.75:1 to 2.50:1. OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue and, as of April 24, 2015, we had term contracts in place for an average of 47 rigs in Canada, 51 in the U.S. and 12 internationally for the second quarter of 2015 and an average of 45 rig contracts in Canada, 48 in the U.S. and 11 internationally for the full year in 2015.In Canada, term contracted rigs normally generate 250 utilization days per year because of the seasonal nature of well site access.In most regions in the U.S. and internationally, term contracts normally generate 365 utilization days per year. Drilling Activity In the U.S., our average active rig count in the first quarter was 80 rigs, down 14 rigs over the first quarter in 2014 and down 20 rigs over the fourth quarter of 2014.We currently have 56 rigs active in the U.S. In Canada, our average active rig count in the first quarter was 69 rigs, a decrease of 57 rigs over the first quarter in 2014 and down 24 rigs over the fourth quarter of 2015. We currently have 19 rigs active in Canada. In general we expect lower drilling activity levels and pricing pressure on spot market rigs in North America as significantly lower oil prices have caused producers to meaningfully reduce drilling budgets.We expect Tier 1 rigs to remain the preferred rigs of producers in the North American market and for us to benefit from our completed fleet enhancements over the past several years as well as recent and scheduled delivery of contracted new-build and upgraded rigs to the North American market in 2015. 5 Internationally, our average active rig count in the quarter was 13 rigs, up two rigs over the first quarter in 2014 and up one rig over the fourth quarter of 2015.During the quarter we began operations in the country of Georgia with an upgraded 2,000 horsepower rig.We expect to deliver a new-build rig to begin operations in Kuwait in mid-2015. Industry Conditions Industry drilling activity in the U.S. continues to decline with the active rig count down over 900 rigs since the industry peak in November 2014, according to industry sources.Since the peak, the active rig count has declined for 22 consecutive weeks.The active rig count in Canada continues to trend lower in 2015 compared to last year and is currently well below levels experienced at this time last year.According to industry sources, as of April 24, 2015, the U.S. active land drilling rig count was down approximately 50% from the same point last year and the Canadian active land drilling rig count was down approximately 53%.The decrease in the North American rig count has been caused by lower spending by producers as a result of weaker oil and natural gas prices. To date in 2015, approximately 45% of the Canadian industry’s active rigs and 79% of the U.S. industry’s active rigs were drilling for oil targets, compared to 63% for Canada and 81% for the U.S. at the same time last year. Capital Spending Capital spending in 2015 is expected to be $506 million: • The 2015 capital expenditure plan includes $385 million for expansion capital, $78 million for sustaining and infrastructure expenditures, and $43 million to upgrade existing rigs. We expect that the $506 million will be split $500 million in the Contract Drilling Services segment and $6 million in the Completion and Production Services segment. • Precision’s expansion capital plan for 2015 includes the completion of 17 new-build contracted drilling rigs to be delivered in the first three quarters of the year,13 for the U.S., three for Canada and one for Kuwait.Eleven of the 2015 new-build rigs have been delivered to date, two in Canada and nine in the U.S. The 13 rigs for the U.S. are all Super Triple rigs and are scheduled to be delivered to multiple unconventional basins for five different customers.The new-build rigs in Canada are ST-1200 rigs for three different customers.The Kuwait new-build is a ST-1500 rig and is expected to be delivered in June. Following is a new-build delivery schedule for expected deliveries in 2015.All of the rigs shown on the table below are backed by customer contracts. Q1 Q2 Q3 Q4 Total Rig Deliveries Canada 2 - 1 - 3 U.S. 8 5 - - 13 International - 1 - - 1 10 6 1 - 17 • The 2015 capital plan includes minimal rig upgrades and will vary depending on the scope of the upgrades and customer demand. • Precision’s sustaining and infrastructure capital plan is based upon currently anticipated activity levels for 2015. 6 SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, snubbing, coil tubing, rental, camp and catering and wastewater treatment divisions. Three months ended March 31, (Stated in thousands of Canadian dollars) % Change Revenue: Contract Drilling Services ) Completion and Production Services ) Inter-segment eliminations ) Adjusted EBITDA:(1) Contract Drilling Services ) Completion and Production Services ) Corporate and other ) ) ) (1) See “ADDITIONAL GAAP MEASURES”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended March 31, (Stated in thousands of Canadian dollars, except where noted) % Change Revenue ) Expenses: Operating ) General and administrative Adjusted EBITDA (1) ) Depreciation Operating earnings (1) ) Operating earnings as a percentage of revenue % % Drilling rig revenue per utilization day in Canada Drilling rig revenue per utilization day in the United States(2)(US$) Drilling rig revenue per utilization day in International (US$) (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days and lump sum payouts. Three months ended March 31, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 35
